DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, 6-7, 15-16, 18-19, 22 and 28-31 have been cancelled.
Claims 1, 3-5, 8-14, 17, 20-21 and 23-27 are pending and under examination. 

Claim Objections
Claim 8 is objected to because of the following informalities:  it is suggested to change “the amino acid sequence GGG” to “an amino acid sequence GGG”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 26-27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-18 of prior U.S. Patent No. 9588110. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  Note, claims 26-27 are duplicates of claims 17-18 of the issued patent. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8-14, 17, 20-21 and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 21 of U.S. Patent No. 9588110. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent US9588110 also uses the same method, i.e. having a first target binding agent linked to a sortase with a second binding agent having a sortase recognition sequence for binding two target molecules in a sample concurrently when a sortase substrate added in followed by detecting the ligation product produced by sortase-mediated ligation reaction. 
Claims 1, 3-5, 8-14, 17, 20-21 and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10577640. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent US10577640, i.e. a species of detecting at least THREE targets (more than TWO targets of current application) also uses the same method, i.e. having a first target binding agent linked to a sortase with a another and third binding agents having a sortase recognition sequence for binding three target molecules in a sample concurrently when a sortase substrate added in followed by detecting the ligation product produced by sortase-mediated ligation reaction.  As to the kit claim, similar composition as recited above are also included.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the use of current method and kit to simultaneously detect two target molecules by using the recited sortase coupled binding agent specific for a first target with an another target binding agent specific for a second target coupled to a sortase recognition sequence peptide followed by addition of sortase substrate. If the two target molecules exist, the sortase mediated ligation products can be detected. The closest prior art is the reference of Levary (“Protein-Protein Fusion Catalyzed by Sortase A”  PLosOne 2011 6:e18342; IDS reference) where Levary teaches using Sortase catalyzing protein-protein fusion (See Abstract and Figure 1 illustration). The C-terminal of a potential binding agent Y is coupled with a sortase substrate peptide (GGG) on the N-terminal, and a second potential binding agent X is coupled with the sortase recognition peptide LPETG on its C-terminal followed by addition of sortase to fused both X and Y together (See Figure 1). Levary does not teach operably linking sortase to a binding agent. Levary focuses on protein fusing with protein, not with a view of detecting two antigens simultaneously. 

Conclusion 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641